DETAILED ACTION	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Publication: US 2012/0155745 A1) in view of Hsu (Publication: US 2015/0154805 A1), Kurosaki et al. (Publication: 2014/0125661 A1). 

Regarding claim 1, Park discloses an operating method of an apparatus for generating 3D geographic data, comprising: receiving multi-view images ([0041] - As shown in FIG. 1, an apparatus for extracting correspondences between aerial images (hereinafter referred to as the "correspondence extraction apparatus") according to the present invention includes an input and output unit 10, a control unit 20, an image acquisition unit 30, an image information acquisition unit 40, a storage unit 50, a communication unit 60, a line extraction unit 70, a line direction determination unit 80, a building top area extraction unit 90, a comparison unit 100, a transformation matrix calculation unit 110, and a correspondence extraction unit 120. Here, the control unit 20 controls the operation of the respective units of the apparatus for extracting correspondences between aerial images.
[0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is in the upright position initially then transformed into multi-view images.); 
generating for a first distance view from the multi-view images ([0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is in the upright position initially then transformed into multi-view images.); 
generating for a third distance view ([0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is transformed of Y axis direction into the vertical direction with updated coordinates and different distance view.).
However Park does not disclose generating a 3D mesh and texture; generating hybrid Digital Surface Model (DSM) data for a second distance view using the 3D mesh and the texture; and generating DSM data using the 3D mesh and the texture; wherein the first distance view is a short-distance visualization, the second distance view is a middle-distance visualization, and the third distance view is a long-distance visualization.
Hsu discloses generating a 3D mesh and texture ([0006], [0019], Fig. 1 shows texture is applied to a surface of the three-dimensional model to give the three-dimensional model a more realistic appearance. Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries. In an embodiment, a blending stage aims to post-process the mesh textures to dissolve these discontinuities. The blending stage may be a stand-alone texture blending program for blending the textures of an input image. The blending stage may by one stage of a graphics pipeline such as, for example, a textured mesh pipeline. The textured mesh pipeline may include other stages configured to perform other operations related to producing the final three-dimensional, textured image.)
generating hybrid Digital Surface Model (DSM) data for a second distance view using the 3D mesh and the texture ([0019], [0023],  FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM). Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries.); and 
generating DSM data using the 3D mesh and the texture ([0019], [0023],  FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM). Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with generating a 3D mesh and texture; generating hybrid Digital Surface Model (DSM) data for a second distance view using the 3D mesh and the texture; and generating DSM data using the 3D mesh and the texture as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006].
However Park in view of Hsu do not disclose wherein the first distance view is a short-distance visualization, the second distance view is a middle-distance visualization, and the third distance view is a long-distance visualization.
Kurosaki discloses wherein the first distance view is a short-distance visualization, the second distance view is a middle-distance visualization, and the third distance view is a long-distance visualization ([0112] as illustrated in FIG. 3, the image processing apparatus 100 according to this example has plane images 251, 252, and 253 including three layers of a long-distance view, a middle-distance view, and a short-distance view generated by the user. The image processing apparatus 100 synthesizes the plane images 251, 252, and 253 including the three layers of the long-distance view, the middle-distance view, and the short-distance view and the plane images are converted into a three-dimensional image by the three-dimensional image converting unit 114.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu with wherein the first distance view is a short-distance visualization, the second distance view is a middle-distance visualization, and the third distance view is a long-distance visualization as taught by Kurosaki. The motivation for doing is to appropriately displayed the images as taught by Kurosaki in paragraph(s) [0015]. 

Regarding claim 2, Park in view of Hsu, Kurosaki disclose all the limitations of claim 1 including 3D mesh.
Park discloses calculating 3D information from the multi-view images ([0049], [0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, 3D building, is transformed of X axis direction into the horizontal direction with updated coordinates and different distance view with the method of Fig. 9.
Apparatus storing the data of by building top area extraction unit selects one (the x axis direction) of the two horizontal directions, and performs rotation transformation so that lines L2 in the corresponding horizontal direction are arranged in parallel to the horizontal axis direction of the image. Furthermore, the building top area extraction unit selects the remaining horizontal direction (the y axis direction), and performs rotation transformation so that lines L3 in the corresponding horizontal direction are arranged in parallel to the vertical direction of the image.). 
Hsu discloses thereby generating the mesh and texture that are capable of being visualized in a 3D program ( [0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model,
[0028] the pixels of the various images shown in blending environment 100 are tagged each with an identifier (e.g. an ID number) corresponding to their original source image. The ID information of each pixel is propagated through each image transformation. For example, a first pixel of composite image 102 may be associated with a first source image and is consequently tagged with a first ID while a second pixel of composite image 102 may be associated with a second source image and is consequently tagged with a second ID. The corresponding first and second pixels of the projected images would maintain the same tagged ID, according to an embodiment. clusters of pixels may be tagged with a unique ID for sharing any particular similarity such as, for example, the same source image, the same color, the same height, etc. Referring back to FIG. 1, the tagging of pixels may be performed by pixel processing unit 110. In one example, backprojecting unit 108 computes backprojections of only the corresponding pixels of images 104 and 106 that share the same ID. In this way, the backprojections may be created based on the original source images thus “first distance view layer” can be read on . 
Furthermore as shown in Fig. 1, the image is display and have storing the mesh and the texture information.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with thereby generating the mesh and texture that are capable of being visualized in a 3D program as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006].

Regarding claim 3, Park in view of Hsu, Kurosaki disclose all the limitations of claim 2 including the 3D mesh and the first distance.
Hsu discloses storing the mesh and the texture for the view in a first distance view layer ( [0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model,
[0028] the pixels of the various images shown in blending environment 100 are tagged each with an identifier (e.g. an ID number) corresponding to their original source image. The ID information of each pixel is propagated through each image transformation. For example, a first pixel of composite image 102 may be associated with a first source image and is consequently tagged with a first ID while a second pixel of composite image 102 may be associated with a second source image and is consequently tagged with a second ID. The corresponding first and second pixels of the projected images would maintain the same tagged ID, according to an embodiment. clusters of pixels may be tagged with a unique ID for sharing any particular similarity such as, for example, the same source image, the same color, the same height, etc. Referring back to FIG. 1, the tagging of pixels may be performed by pixel processing unit 110. In one example, backprojecting unit 108 computes backprojections of only the corresponding pixels of images 104 and 106 that share the same ID. In this way, the backprojections may be created based on the original source images thus “first distance view layer” can be read on . 
Furthermore as shown in Fig. 1, the image is display and have storing the mesh and the texture information.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with storing the mesh and the texture for the view in a first distance view layer as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 

Regarding claim 9,Park in view of Hsu, Kurosaki disclose all the limitations of claim 1.
Park discloses storing the data in a third distance view layer ([0049], [0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is transformed of Y axis direction into the vertical direction with updated coordinates and different distance view with the method of Fig. 9. 
The line direction determination unit 80 selects a vertical direction from among three axial directions. The selection of the vertical direction is performed using information about the posture of a camera. Using the information about the posture of a camera, a 3D vertical direction is transformed into the vertical direction of an image captured by a camera, and then the resulting direction is compared with three axial directions. Among these three axial directions, the direction closest to the vertical direction calculated using the information about the posture of the camera is recorded as the vertical direction.
The apparatus storing the data of by building top area extraction unit selects one (the x axis direction) of the two horizontal directions, and performs rotation transformation so that lines L2 in the corresponding horizontal direction are arranged in parallel to the horizontal axis direction of the image. Furthermore, the building top area extraction unit selects the remaining horizontal direction (the y axis direction), and performs rotation transformation so that lines L3 in the corresponding horizontal direction are arranged in parallel to the vertical direction of the image. ).
Hsu discloses DSM data ([0023] FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with DSM data as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 

Regarding claim 10, Park in view of Hsu, Kurosaki disclose all the limitations of claim 9.
Hsu discloses storing a true ortho-texture along with the DSM data [0021] to [0023] – the Apparatus storing the data by : ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 and ortho-image with textured mesh is stored with the DSM . ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with storing a true ortho-texture along with the DSM data as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 

Regarding claim 11, Park discloses an apparatus for generating 3D geographic data, comprising ([0041] - As shown in FIG. 1, an apparatus for extracting correspondences between aerial images (hereinafter referred to as the "correspondence extraction apparatus") according to the present invention includes an input and output unit 10, a control unit 20, an image acquisition unit 30, an image information acquisition unit 40, a storage unit 50, a communication unit 60, a line extraction unit 70, a line direction determination unit 80, a building top area extraction unit 90, a comparison unit 100, a transformation matrix calculation unit 110, and a correspondence extraction unit 120. Here, the control unit 20 controls the operation of the respective units of the apparatus for extracting correspondences between aerial images.): 
at least one processor ([0041] - control units of apparatus with hardware); and 
for storing at least one instruction executed by the at least one processor, wherein the at least one instruction is executed by the at least one processor so as to receive multi-view images ( [0041], [0071] - As shown in FIG. 1, an apparatus for extracting correspondences between aerial images (hereinafter referred to as the "correspondence extraction apparatus") according to the present invention includes an input and output unit 10, a control unit 20, an image acquisition unit 30, an image information acquisition unit 40, a storage unit 50, a communication unit 60, a line extraction unit 70, a line direction determination unit 80, a building top area extraction unit 90, a comparison unit 100, a transformation matrix calculation unit 110, and a correspondence extraction unit 120. Here, the control unit 20 controls the operation of the respective units of the apparatus for extracting correspondences between aerial images to receive multi views in different directions as shown in Fig. 5 that are transformed in different directions.. ), 
to generate for a first distance view from the multi-view images ([0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is in the upright position initially then transformed into multi-view images.), 
to generate dataset for a second distance view ([0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is transformed of X axis direction into the horizontal direction with updated coordinates and different distance view.), and 
to generate a dataset for a third distance view ([0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is transformed of Y axis direction into the vertical direction with updated coordinates and different distance view.).
However Park does not discloses memory; a 3D mesh and texture; a hybrid Digital Surface Model (DSM); view using the 3D mesh and the texture, DSM, view using the 3D mesh and the texture; wherein the first distance view is a short-distance visualization, the second distance view is a middle-distance visualization, and the third distance view is a long-distance visualization.
Hsu discloses memory ([0029] - texture blending system 200 may be realized as a program or coded instructions stored in memory) ;
a 3D mesh and texture ([0006], [0019], Fig. 1 shows texture is applied to a surface of the three-dimensional model to give the three-dimensional model a more realistic appearance. Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries. In an embodiment, a blending stage aims to post-process the mesh textures to dissolve these discontinuities. The blending stage may be a stand-alone texture blending program for blending the textures of an input image. The blending stage may by one stage of a graphics pipeline such as, for example, a textured mesh pipeline. The textured mesh pipeline may include other stages configured to perform other operations related to producing the final three-dimensional, textured image.) ; 
a hybrid Digital Surface Model (DSM) ([0023] FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) ); 
view using the 3D mesh and the texture, DSM( [0019], [0023],  FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM). Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries.), 
view using the 3D mesh and the texture ( [0019], Fig. 1 shows texture is applied to a surface of the three-dimensional model to give the three-dimensional model a more realistic appearance. Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries. A blending stage aims to post-process the mesh textures to dissolve these discontinuities. The blending stage may be a stand-alone texture blending program for blending the textures of an input image. The blending stage may by one stage of a graphics pipeline such as, for example, a textured mesh pipeline. The textured mesh pipeline may include other stages configured to perform other operations related to producing the final three-dimensional, textured image. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with memory; a 3D mesh and texture; a hybrid Digital Surface Model (DSM); view using the 3D mesh and the texture, DSM, view using the 3D mesh and the texture as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 

Kurosaki discloses wherein the first distance view is a short-distance visualization, the second distance view is a middle-distance visualization, and the third distance view is a long-distance visualization ([0112] as illustrated in FIG. 3, the image processing apparatus 100 according to this example has plane images 251, 252, and 253 including three layers of a long-distance view, a middle-distance view, and a short-distance view generated by the user. The image processing apparatus 100 synthesizes the plane images 251, 252, and 253 including the three layers of the long-distance view, the middle-distance view, and the short-distance view and the plane images are converted into a three-dimensional image by the three-dimensional image converting unit 114.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu with wherein the first distance view is a short-distance visualization, the second distance view is a middle-distance visualization, and the third distance view is a long-distance visualization as taught by Kurosaki. The motivation for doing is to appropriately displayed the images as taught by Kurosaki in paragraph(s) [0015]. 

Regarding claim 13, Park in view of Hsu, Kurosaki disclose all the limitations of claim 11.
[0058], [0071 to [0072] - As shown in FIG. 5, the building top area extraction unit transforms an image so that the lines L2 and L3 in the x and y axis directions are arranged in parallel to the horizontal and vertical directions of an image. Fig. 5 building shows a clipping plane and grid cell. 
The building top area extraction unit selects one (the x axis direction) of the two horizontal directions, and performs rotation transformation so that lines L2 in the corresponding horizontal direction are arranged in parallel to the horizontal axis direction of the image. Furthermore, the building top area extraction unit selects the remaining horizontal direction (the y axis direction), and performs rotation transformation so that lines L3 in the corresponding horizontal direction are arranged in parallel to the vertical direction of the image thus “remapped” ca be read on.
Meanwhile, the transformation matrix calculation unit 110 calculates a transformation matrix based on information about the correspondences between images. In this case, the transformation matrix calculation unit 110 calculates rotation translation (0 degrees, 90 degrees, 180 degrees, and 270 degrees) and translation transformation between the images that make the sums of the squares of the distances between the coordinates of the central points of the top areas of the buildings minimum. Accordingly, the transformation matrix calculation unit 110 acquires a transformation matrix based on the rotation and translation transformation between the images. ).
[0019], [0023] – FIG. 1 illustrates a blending environment 100, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model, ,  where the textures of an example three-dimensional model are blended, according to an embodiment.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) such that only one surface point is provided for any given x and y coordinates. In an example, composite image 102 is an oblique image. 
Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries. In an embodiment, a blending stage aims to post-process the mesh textures to dissolve these discontinuities. The blending stage may be a stand-alone texture blending program for blending the textures of an input image. the blending stage may by one stage of a graphics pipeline such as, for example, a textured mesh pipeline. The textured mesh pipeline may include other stages configured to perform other operations related to producing the final three-dimensional, textured image. Examples of other stages may include a mesh creation stage, a mesh texturing stage, and a stage for improving the resolution of either the mesh or textures applied to the mesh.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with a DSM texture is remapped from the 3D mesh as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (Publication: US 2012/0155745 A1) in view of Hsu (Publication: US 2015/0154805 A1), Kurosaki et al. (Publication: 2014/0125661 A1) and Iborra Oldba (Publication: US 2016/0155261 A1). 

Regarding claim 4, Park in view of Hsu, Kurosaki disclose all the limitations of claim 3 including wherein storing the 3D mesh and the texture comprises: including the first distance view layer.
Park discloses First operation with an increase in a viewpoint distance ([0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is transformed of X axis direction into the horizontal direction with updated coordinates and different distance view.
0049], [0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is transformed of X axis direction into the horizontal direction with updated coordinates and different distance view with the method of Fig. 9.
Apparatus storing the data of by building top area extraction unit selects one (the x axis direction) of the two horizontal directions, and performs rotation transformation so that lines L2 in the corresponding horizontal direction are arranged in parallel to the horizontal axis direction of the image. Furthermore, the building top area extraction unit selects the remaining horizontal direction (the y axis direction), and performs rotation transformation so that lines L3 in the corresponding horizontal direction are arranged in parallel to the vertical direction of the image.); 
Second operation performs for each detailed geographic layer ([0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model,
[0028] the pixels of the various images shown in blending environment 100 are tagged each with an identifier (e.g. an ID number) corresponding to their original source image. The ID information of each pixel is propagated through each image transformation. For example, a first pixel of composite image 102 may be associated with a first source image and is consequently tagged with a first ID while a second pixel of composite image 102 may be associated with a second source image and is consequently tagged with a second ID. The corresponding first and second pixels of the projected images would maintain the same tagged ID, according to an embodiment. clusters of pixels may be tagged with a unique ID for sharing any particular similarity such as, for example, the same source image, the same color, the same height, etc. Referring back to FIG. 1, the tagging of pixels may be performed by pixel processing unit 110. In one example, backprojecting unit 108 computes backprojections of only the corresponding pixels of images 104 and 106 that share the same ID. In this way, the backprojections may be created based on the original source images can be read on . 
Furthermore as shown in Fig. 1, the image is display and have storing the mesh and the texture information.);
Hsu discloses performs the mesh and the texture ([0019], Fig. 1 shows texture is applied to a surface of the three-dimensional model to give the three-dimensional model a more realistic appearance. Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries. A blending stage aims to post-process the mesh textures to dissolve these discontinuities. The blending stage may be a stand-alone texture blending program for blending the textures of an input image. The blending stage may by one stage of a graphics pipeline such as, for example, a textured mesh pipeline. The textured mesh pipeline may include other stages configured to perform other operations related to producing the final three-dimensional, textured image.);	
performs the mesh and the texture ([0019], Fig. 1 shows texture is applied to a surface of the three-dimensional model to give the three-dimensional model a more realistic appearance. Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries. A blending stage aims to post-process the mesh textures to dissolve these discontinuities. The blending stage may be a stand-alone texture blending program for blending the textures of an input image. The blending stage may by one stage of a graphics pipeline such as, for example, a textured mesh pipeline. The textured mesh pipeline may include other stages configured to perform other operations related to producing the final three-dimensional, textured image.);
storing the mesh and the texture for each detailed geographic layer in the first layer ( [0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model,
[0028] the pixels of the various images shown in blending environment 100 are tagged each with an identifier (e.g. an ID number) corresponding to their original source image. The ID information of each pixel is propagated through each image transformation. For example, a first pixel of composite image 102 may be associated with a first source image and is consequently tagged with a first ID while a second pixel of composite image 102 may be associated with a second source image and is consequently tagged with a second ID. The corresponding first and second pixels of the projected images would maintain the same tagged ID, according to an embodiment. clusters of pixels may be tagged with a unique ID for sharing any particular similarity such as, for example, the same source image, the same color, the same height, etc. Referring back to FIG. 1, the tagging of pixels may be performed by pixel processing unit 110. In one example, backprojecting unit 108 computes backprojections of only the corresponding pixels of images 104 and 106 that share the same ID. In this way, the backprojections may be created based on the original source images thus “first distance view layer” can be read on . 
Furthermore as shown in Fig. 1, the image is display and have storing the mesh and the texture information.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with performs the mesh and the texture ; performs the mesh and the texture ; storing the mesh and the texture for each detailed geographic layer in the first layer as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 
Park in view of Hsu, Kurosaki disclose 3D mesh.
However Park in view of Hsu, Kurosaki do not disclose first operation is simplifying; Second operation is classifying; and the simplified mesh and the simplified texture.
Iborra discloses first operation is simplifying ([0037] - the automatic simplification of the scene textures and the simplification of the geometry without deteriorating the level of detail perceived.); 
Second operation is classifying ( [0271] The images are classified depending on their function.); and 
the simplified mesh and the simplified texture ([0037] The solution also includes the automatic simplification of the scene textures, as well as the simplification of the geometry, level of detail. The normal map is subsequently calculated using the original geometry, which is used in the drawing in order to simulate the detail of the original geometry but using a mesh with fewer polygons.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with first operation is simplifying; Second operation is classifying; and the simplified mesh and the simplified texture as taught by Iborra. The motivation for doing is to improve the quality result as taught by Iborra in paragraph(s) [0002]. 

Claims 5 – 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Publication: US 2012/0155745 A1) in view of Hsu (Publication: US 2015/0154805 A1), Kurosaki et al. (Publication: 2014/0125661 A1) and Liu et al. (Publication: US 2018/0330480 A1). 

Regarding claim 5, Park in view of Hsu, Kurosaki disclose all the limitations of claim 1 including 3D mesh and hybrid DSM data.
Hsu discloses reprocessing the mesh and the texture in a form of a map, thereby generating the data ([0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with reprocessing the mesh and the texture in a form of a map, thereby generating the data as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 
However Park in view of Hsu, Kurosaki do not disclose a height map.
Liu discloses a height map ([0078] FIG. 25 is a screenshot of a texture map generated from UV mapping the reduced 3D model of FIG. 23).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with a height map as taught by Liu. The motivation for doing so VR experience can be optimized as taught by Liu in paragraph(s) [0004]. 

Regarding claim 6, Park in view of Hsu, Kurosaki and Liu disclose all the limitations of claim 5 including the hybrid DSM data .
Park discloses storing the data in a second distance view layer ( [0049], [0069] to [0072]. [0081] to [0085] – as shown in Fig. 5, the image, building, is transformed of X axis direction into the horizontal direction with updated coordinates and different distance view with the method of Fig. 9.
Apparatus storing the data of by building top area extraction unit selects one (the x axis direction) of the two horizontal directions, and performs rotation transformation so that lines L2 in the corresponding horizontal direction are arranged in parallel to the horizontal axis direction of the image. Furthermore, the building top area extraction unit selects the remaining horizontal direction (the y axis direction), and performs rotation transformation so that lines L3 in the corresponding horizontal direction are arranged in parallel to the vertical direction of the image. ).

Regarding claim 7, Park in view of Hsu, Kurosaki and Liu disclose all the limitations of claim 6 including the hybrid DSM data .
Hsu discloses generating a hybrid ortho-texture map for displaying information about lateral surfaces of aboveground objects ([0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki and Liu with generating a hybrid ortho-texture map for displaying information about lateral surfaces of aboveground objects as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 

Regarding claim 8, Park in view of Hsu, Kurosaki and Liu disclose all the limitations of claim 7.
Park discloses interpolating a direction in which a texture is remapped depending on a direction of a clipping plane of each grid cell (([0058], [0071 to [0072] - As shown in FIG. 5, the building top area extraction unit transforms an image so that the lines L2 and L3 in the x and y axis directions are arranged in parallel to the horizontal and vertical directions of an image. Fig. 5 building shows a clipping plane and grid cell. 
The building top area extraction unit selects one (the x axis direction) of the two horizontal directions, and performs rotation transformation so that lines L2 in the corresponding horizontal direction are arranged in parallel to the horizontal axis direction of the image. Furthermore, the building top area extraction unit selects the remaining horizontal direction (the y axis direction), and performs rotation transformation so that lines L3 in the corresponding horizontal direction are arranged in parallel to the vertical direction of the image.
Meanwhile, the transformation matrix calculation unit 110 calculates a transformation matrix based on information about the correspondences between images. In this case, the transformation matrix calculation unit 110 calculates rotation translation (0 degrees, 90 degrees, 180 degrees, and 270 degrees) and translation transformation between the images that make the sums of the squares of the distances between the coordinates of the central points of the top areas of the buildings minimum. Accordingly, the transformation matrix calculation unit 110 acquires a transformation matrix based on the rotation and translation transformation between the images.).
Hsu discloses a DSM texture is remapped from a 3D mesh ([0019], [0023] – FIG. 1 illustrates a blending environment 100, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model, ,  where the textures of an example three-dimensional model are blended, according to an embodiment.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) such that only one surface point is provided for any given x and y coordinates. In an example, composite image 102 is an oblique image. 
Mesh texturing almost always switches from one source image to another at many places on the mesh surface. If the image exposure or illumination conditions differ in juxtaposed images, the textured mesh may exhibit color discontinuities (including brightness changes) at those switching boundaries. In an embodiment, a blending stage aims to post-process the mesh textures to dissolve these discontinuities. The blending stage may be a stand-alone texture blending program for blending the textures of an input image. the blending stage may by one stage of a graphics pipeline such as, for example, a textured mesh pipeline. The textured mesh pipeline may include other stages configured to perform other operations related to producing the final three-dimensional, textured image. Examples of other stages may include a mesh creation stage, a mesh texturing stage, and a stage for improving the resolution of either the mesh or textures applied to the mesh.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki and Liu with a DSM texture is remapped from the 3D mesh as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 

Regarding claim 12, Park in view of Hsu, Kurosaki disclose all the limitations of claim 11 including the hybrid DSM dataset .
Hsu discloses wherein the dataset includes hybrid DSM data in a form of a map and a values having information about lateral surfaces of aboveground objects ([0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground, for blending textures of a composite image formed by a plurality of source images mapped onto a three dimensional model, ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with wherein the dataset includes hybrid DSM data in a form of a map and a values having information about lateral surfaces of aboveground objects as taught by Hsu. The motivation for doing is to improve the natural color in the model as taught by Hsu in paragraph(s) [0006]. 
	However Park in view of Hsu, Kurosaki do not disclose a height map and texture UV values.
Liu discloses a height map and texture UV values ([0078] FIG. 25 is a screenshot of a texture map generated from UV mapping the reduced 3D model of FIG. 23).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with a 

Regarding claim 14, Park in view of Hsu, Kurosaki disclose all the limitations of claim 11 including the hybrid DSM dataset .
Hsu discloses wherein the dataset includes hybrid DSM data in a form of a map and a hybrid ortho-texture having information about lateral surfaces of aboveground objects ([0021] to [0023] - ortho-image is created by projecting the textured mesh surface to the xy plane, multiband blending is performed, and the blended image is back-projected onto the mesh. Appropriate pixel-by-pixel correction may be performed as well in order to maintain the resolution of the original three-dimensional image. FIG. 1 illustrates a blending environment 100 where the textures of an example three-dimensional model are blended.  the images displayed in blending environment 100 are for example purposes only and should not be construed as limiting the invention in any way. A three-dimensional viewpoint of a composite image 102 is provided and includes various shadow irregularities. , the under lying three-dimensional shape of composite image 102 is derived from a digital surface model (DSM) and Fig. 1 shows lateral surface of buildings that are aboveground. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with wherein the dataset includes hybrid DSM data in a form of a map and a hybrid ortho-texture having information about lateral surfaces of aboveground objects as taught by 
However Park in view of Hsu, Kurosaki do not disclose a height map.
Liu discloses a height map ([0078] FIG. 25 is a screenshot of a texture map generated from UV mapping the reduced 3D model of FIG. 23).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Hsu, Kurosaki with a height map as taught by Liu. The motivation for doing so VR experience can be optimized as taught by Liu in paragraph(s) [0004]. 


Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “The Applicant submits that, while the teachings of Park et al. may provide for extracting correspondences between aerial images, and while the teachings of Hsu may provide for blending 3D model texture by image projection, the combination of their respective teachings does not provide for the specific limitations now set forth in amended claims 1 and 11. Therefore, the Applicant submits that amended claims 1 and 11 should not be deemed unpatentable over Park et al. in combination with Hsu under 35 U.S.C. §103.”



Regarding claims 2 – 10, and 12 – 14, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 11 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 11 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/